Title: John Adams to John Quincy Adams, 31 March 1797
From: Adams, John
To: Adams, John Quincy


        
          My dear Son
          Philadelphia March 31. 1797
        
        Mr Murray of Maryland, your old Friend, with whom you form’d your first acquaintance at the Hague is to Succeed you. That Gentleman has been So long a Member of Congress and has given Such Proofs of Talents, amiable dispositions, and patriotic Sentiments, as qualify him to do honour to the Mission, as well as to his Predecessor. It would have been enough to have Said that he is well chosen to fill the Place: for I have the best authority besides my private opinion, to say that no Place has been better filled than that at the Hague, Since Your Appointment to that mission.
        You Sometimes hint an Inclination to return to America. and nothing would give me greater Pleasure, on certain Suppositions. But, my Son, Independence is essential to Self Esteem as well as to command the Esteem of others. and where is your Independence? If you would return to the Bar, you might be independent, I grant. But I would not advise you to return to America yet. Go to Lisbon and Send me as good Intelligence from all Parts of Europe as you have done.
        
        My Entrance into Office is marked by a Misunderstanding with France, which I shall endeavour to reconcile, provided that no Violation of Faith, no Stain upon Honour is exacted. But if Infidelity, Dishonour, or too much humiliation is demanded, France shall do as she pleases and take her own course. America is not Scared.
        The Multiplicity of Business, in which I am involved is no otherwise irksome to me, than as it may endanger my Health: but I have great Confidence in my Saddle. I pray you to write me, as often as you can.
        I am your affectionate Father
        
          John Adams
        
      